Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 16 July 2021, and Terminal Disclaimer, filed 16 July 2021, to the Original Application, filed 23 October 2020.

2. 	Claims 1-18 are allowed.



Terminal Disclaimer

3. 	The terminal disclaimer filed on 16 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,853,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance

4. 	Claims 1-18 are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 12.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… receiving form template information specifying at least a first input field, the form template information including a first input field type selection and first field location information for the first input field wherein the first input field type selection is selected from a plurality of input field types and the first field location information is defined relative to the image…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176